Plaintiffs in error were jointly informed against, tried, and convicted of the crime of unlawfully having *Page 5 
possession of intoxicating liquor with the intent to unlawfully dispose of the same. The jury returned a verdict of guilty as to both of the defendants and assessed the punishment of each at 30 days in jail and a fine of $200. The judgment and sentence in accordance with the verdict was entered on March 18, 1909, from which judgment an appeal was taken by filing in this court their petition in error, with case-made attached, on May 15, 1909. No briefs have been filed. Counsel for the state on March 26, 1910, filed a motion for affirmance. We have examined the information and instructions of the court, and the judgment and sentence, and we have discovered no error which will warrant a reversal of the judgment. The motion to affirm is therefore sustained, and the judgment of the county court of Pittsburg county is in all things affirmed, and the cause remanded, with direction to enforce the judgment and sentence.